WILSON, Justice
(dissenting).
If it is assumed that the evidence supports the implied finding that an actionable conspiracy existed — a question of some doubt — there is no vicarious liability of appellant, in my opinion, for the independent, incidental, and collateral tort of Castillo.
The decision here is bottomed on Berry v. Golden Light Coffee Company, 160 Tex. 128, 327 S.W.2d 436. In that case the Railroad Commission permit to transport commodities on a State highway constituted a non-delegable right. The legislative policy declaration emphasized public safety on the highways, the Motor Carrier Act being “for protection of the public.” The Court held there was no reason “for not taking the company at its word and settling upon it the liabilities of its assumed position”, and holding it to its purported legal status. The liability arose from use of the very “primary” device and instrumentality agreed upon in furthering the very unlawful act conspired to be done, in the very manner the conspirators planned: the use of the highway by a motor vehicle to transport the commodities of another under the guise the carrier was the bona fide owner. The tort was committed directly in furtherance of the conspiracy in the unlawful use of the instrumentality contemplated. The holding was not intended to cover an area as broad as the present case.
Tort liability arising from conspiracy is of modern origin. It did not exist at early common law. VIII IToldsworth, History of English Law 392. Without creating a boundary, in this State it has traditionally been limited to cases where the objective was directed toward harming the injured party. Delz v. Winfree (1891), 80 Tex. 400, 16 S.W. 111, 26 Am.St.Rep. 755; Jernigan v. Wainer, (1854), 12 Tex. 189. See 38 Tex.L.Rev. 655, 657. The distinction between collateral acts and those directly in furtherance of the alleged conspiracy was drawn at an early date by Chief Justice Gaines in Blum v. Jones (1894), 86 Tex. 492, 25 S.W. 694, 696, where in an alleged conspiracy to satisfy indebtedness by goods purchased on credit it was said that insurance of the property was not “an act done in furtherance of the alleged concerted design.”
In the present case the impropriety of the holding may be seen by varying the facts, but not the principle. If Castillo had been walking, rather than driving, to the agreed meeting place, and enroute had negligently broken a store window, or injured another pedestrian by brushing him on the sidewalk, there would be no suggestion of liability on appellant’s part. If Castillo had been riding as a passenger on a public conveyance, on his way to sell insurance, and had negligently stepped on a fellow-passenger’s foot, I doubt that imposition of liability on appellant would be proposed. The conduct of the tort-feasor would then be said to be incidental and collateral; not in furtherance of the alleged conspiracy. Such extreme illustrations are more than mere re-ductio ad absurdem; they illustrate the extent to which the majority holding would affect our jurisprudence. I think the holding goes too far in imputing liability. I would reverse.